Citation Nr: 0121618	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-18 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to basic eligibility for dependents' 
educational assistance under 38 U.S.C.A. Chapter 35.

REPRESENTATION

Claimant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to June 
1995.  The veteran died in September 1999.  The claimant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Nashville, Tennessee, which denied entitlement to service 
connection for the cause of the veteran's death and also 
denied entitlement to eligibility for dependents' educational 
assistance under 38 U.S.C., Chapter 35.  The claimant 
requested and was scheduled for a hearing at the RO.  
However, in March 2001, the claimant canceled the hearing and 
requested that the case be sent to the Board.

The Board notes that at the time of his death in September 
1999, the veteran had a pending claim seeking entitlement to 
service connection for metastatic adenocarcinoma.  Review of 
the record reveals that the RO denied the veteran's claim by 
rating decision issued in May 1999.  The veteran responded to 
this decision by filing a notice of disagreement in June 
1999.  Following the issuance of a statement of the case, the 
veteran perfected his appeal to the Board with the filing of 
a substantive appeal in September 1999.  However, further 
action on the veteran's claim legally terminated with his 
death in September 1999. 

The claim filed by the claimant in October 1999 included 
adjudication of the veteran's claim be continued on an 
accrued benefits basis as well as entitlement to service 
connection for the cause of the veteran's death. The RO 
denied the latter claim by rating decision in May 2000, and 
the claimant was sent notice of this decision by letter in 
June 2000.  She subsequently perfected an appeal to the Board 
as to claims, as listed on the title page.  The notice letter 
also advised her that "[w]e cannot approve your claim for 
accrued benefits because VA did not owe him any money"; 
however, the RO's May 2000 rating decision does not reflect 
an actual adjudication of any accrued-benefits claims, to 
include the veteran's claim pending at his death of service 
connection for metastatic adenocarcinoma.  Accordingly, this 
claim is referred to the RO for appropriate development and 
adjudication.


FINDINGS OF FACT

1.  The veteran's primary specialty was M1 armor crewman for 
his entire period of service, 17+ years.  He retired in June 
1995.

2.   The veteran complained of constant lower abdominal pain 
in February 1999. Widespread metastatic adenocarcinoma was 
diagnosed in March 1999.

3.  The veteran died in September 1999.  The death 
certificate listed the immediate cause of death as metastatic 
adenocarcinoma to lung, peritoneum, and abdominal cavity from 
unknown primary.  An October 1999 autopsy attributed that the 
cause of death to terminal complications of widely metastatic 
adenocarcinoma of the pancreas. 

4.  The veteran's treating VA physician submitted medical 
opinions indicating that it was as likely as not that the 
veteran's metastatic adenocarcinoma was related to his 
exposure to industrial solvents while on active duty and that 
it was as likely as not that the veteran had undiagnosed 
cancer during service.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2000).

2.  The requirements for entitlement to basic eligibility for 
dependents' educational assistance under 38 U.S.C. Chapter 35 
are met.  38 U.S.C.A. §§ 3501, 3510 (West 1991); 38 C.F.R. § 
3.807 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102-5107 (West Supp. 
2001) became law during the pendency of this appeal.  
Pursuant to such, VA has a duty to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits.  See the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C. § 5103A (West 
Supp. 2001).  In the instant case, the Board notes that 
claims folder contains the veteran's service medical records 
and VA and private medical records, his final VA 
hospitalization report, and autopsy report.  The Board is of 
the opinion that there is ample medical and other evidence 
now of record to adjudicate this claim.  

The claimant is seeking entitlement to service connection for 
the cause of the veteran's death as well as entitlement to 
eligibility for Chapter 35 Dependents' Educational 
Assistance.  Her primary contention is that the veteran's 
metastatic adenocarcinoma, which caused his death, was 
related to his exposure to industrial solvents and fluids as 
an armor crewman during his 17+ years of active service.  
Additionally, she has also advanced that the veteran's 
complaints of back pain shortly before his retirement from 
service was an early manifestation of the cancer.   According 
to the claimant, these claims were based on statements of the 
veteran's treating VA physician.


I.  Service connection for cause of death

The veteran's service medical records are negative for any 
complaints or treatment for cancer.  However, service medical 
records show complaints of abdominal pain in 1977, 1982, and 
1992 as well as back pain, worse when sitting, in March 1994.  
However, at his March 1995 retirement physical, all 
evaluations to include a chest 
x-ray, were normal.

The veteran's DD Form 214 reflects that he served on active 
duty from July 1977 to June 1995 as a M1 armor crewman.  On 
June 30, 1995, he accepted voluntary early retirement after 
17 years and 8 months of service.  

Private medical records dated in February 1999 show that the 
veteran was seen complaining of constant abdominal pain in 
both lower quadrants with occasional radiation to the left 
flank.  He denied vomiting, diarrhea, constipation, bloody 
stools, or weight changes.  The assessments included lower 
abdominal discomfort of uncertain etiology, symptoms most 
consistent with peptic ulcer disease, rule out peptic ulcer 
disease versus diverticulitis versus inguinal hernia versus 
other.

VA pathology reports from March 1999 revealed metastatic 
adenocarcinoma shown in the lungs.  In a May 1999 letter, the 
veteran's treating VA physician, Dr. D. Walters, stated that 
he was the physician that diagnosed the veteran's metastatic 
adenocarcinoma, that the veteran's metastatic adenocarcinoma 
was a highly unusual cancer for the veteran's age group, 39, 
and that the veteran only developed symptoms after the spread 
of the cancer.  Dr. Walters opined that the primary carcinoma 
may well have been in the pancreas as it would not be unusual 
for young men, such as the vetera, to have minimal symptoms, 
such as back pain in this case, until such time that the 
disease results in symptoms remote from the original site.  
Dr. Walters further opined that it is likely that the veteran 
may well have had his primary carcinoma while on active duty.

A September 1999 VAMC hospitalization report reveals that the 
veteran was admitted in pulmonary respiratory distress with 
difficulty breathing on September 4, 1999.  During the course 
of the hospitalization, the veteran's mental functions 
continued to decline.  On September 8, 1999, the veteran was 
unresponsive with absence of breath sounds, heart sounds, and 
pulse, and the veteran was pronounced dead.  The final 
diagnosis was adenocarcinoma, metastatic disease to the lung, 
unknown primary site.  

The September 1999 death certificate lists metastatic 
adenocarcinoma to lung, peritoneum, and abdominal cavity from 
unknown primary as the immediate cause of death.

In an October 6, 1999 addendum to final VAMC hospital report, 
Dr. Walters, stated that this cancer as likely as not related 
to the veteran's continuous exposure to industrial solvents 
and fluids while on active duty working with tracked 
vehicles.  According to Dr. Walters, this type of chemical 
exposure is well recognized as a possible etiologic agent in 
many types of cancers, to include the one the veteran had.  
Additionally, Dr. Walters opined that the veteran's chronic 
back pain dating back to 1994 was as likely as not due to the 
early stages of the cancer, and thus, it was as likely as not 
that the veteran had undiagnosed cancer while on active duty.

An October 14, 1999 autopsy summary report revealed major 
findings of adenocarcinoma of the head and body of the 
pancreas, thrombophlebitis of the iliac vein, pulmonary 
infarction, bilateral pleural effusions, and terminal 
aspiration and pulmonary edema.  Minor autopsy findings 
included scarring of the posterior wall and posterior 
papillary muscle of the right and left ventricles.  Cause of 
death was attributed to terminal complications of widely 
metastatic adenocarcinoma of the pancreas.

In a June 2000 letter, Dr. Walters stated that it was his 
"strong opinion that this patient's exposure to industrial 
solvents while on active duty, working as a tracked vehicle 
crewmember, was a direct contributing cause of his 
carcinoma."  According to Dr. Walters, reports of the 
relationship of industrial solvents to adenocarcinoma are 
abundant in the medical literature.  He described this claim 
as "a clear-cut case."  Moreover, Dr. Walters stated that 
the veteran's back pain, first occurring in service, was in 
an area consistent with referral from his pancreas.  Based on 
these statements, Dr. Walters opined that the veteran more 
than likely had this cancer while on active duty.

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death must 
be causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Upon review, the Board finds that a competent medical 
examiner, who was the veteran's treating physician, has 
suggested a link between the veteran's development of 
metastatic adenocarcinoma and his exposure to industrial 
solvents due to the nature of his work in service and that 
the cancer likely as not began during service.  The Board 
cannot identify any medical evidence to the contrary.

Therefore, the Board concludes that the weight of competent 
and probative evidence of record establishes that the 
veteran's metastatic adenocarcinoma was incurred in service.  
See 38 C.F.R. § 3.303(d).  Accordingly, the Board finds that 
a grant of service connection for the cause of the veteran's 
death is warranted.

II.  Entitlement to Basic Eligibility for Dependents' 
Educational Assistance Benefits

As noted above, the claimant is also seeking entitlement to 
basic eligibility for dependents' educational assistance 
benefits pursuant to Chapter 35, Title 38, United States 
Code.  With limitations, the term "eligible person" for 
educational assistance under Chapter 35 means a child, 
surviving spouse, or spouse of a veteran who was discharged 
under other than dishonorable conditions, and who: Died of a 
service-connected disability, has a total disability 
permanent in nature resulting from a service-connected 
disability, or who died while a disability so evaluated was 
in existence.  38 U.S.C.A. §§ 3500, 3501 (West 1991); 38 
C.F.R. § 3.807(b) (2000).

In view of the aforementioned grant of service connection for 
the cause of the veteran's death, the Board finds that basic 
eligibility for chapter 35 benefits is also established.  
Accordingly, the benefit sought on appeal is granted.


ORDER

Service connection for the cause of the veteran's death is 
granted.  Basic eligibility for dependents' educational 
assistance under 38 U.S.C.A. Chapter 35 is established.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

